Citation Nr: 1510426	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-11 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disorder claimed to be the result of an injury in service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active military service from August to December 1976 and from November 1980 to July 1983.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claim, the Veteran testified at a videoconference hearing at the RO in April 2012 before the undersigned Veterans Law Judge of the Board.

The Board subsequently remanded this claim in September 2012 for further development, including especially to try and have doctors that reportedly had told the Veteran his low back disability is the result of injury during his service, as opposed to since, document their opinions in writing, also to obtain their treatment records if not already in the claims file.

Unfortunately, however, still further development is required, so the Board is again remanding this claim to the Agency of Original Jurisdiction (AOJ).


REMAND

Following and as a result of the Board previously remanding this claim in September 2012, the AOJ asked the Veteran to identify all doctors or other medical health care providers that had linked his current low back disorder to his alleged injury in service.  In an October 2012 letter, in response, he did not identify any such treatment providers, but he indicated that his VA physician had prescribed him medication and a TENS unit, and that he had undergone physical therapy that conversely had made his back worse, not better.  The VA treatment records in the file relating to his back are only dated through August 2010 and do not include any physical therapy notes.  So these additional records must be obtained and considered.

Accordingly, this claim is REMANDED for the following still additional development and consideration:

1.  Obtain the more recent VA treatment records the Veteran tacitly referenced in his October 2012 letter.  This especially includes any current or outstanding VA outpatient treatment records dated since August 2010.

2.  Then readjudicate the Veteran's claim of entitlement to service connection for a low back disorder in light of this and all other additional evidence received since the February 2013 supplemental statement of the case (SSOC).  If his claim continues to be denied, send him another SSOC and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

